331 F.2d 307
Arlene R. RATH, Administratrix Ad Prosequendum of the Estateof Frederick Rath, III, Deceasedv.UNITED NEW JERSEY SANDY HOOK PILOT'S ASSOCIATION.Arlene R. RATH, Administratrix Ad Prosequendum of the Estateof Frederick Rath, III, Deceasedv.UNITED NEW JERSEY SANDY HOOK PILOT'S BENEVOLENT ASSOCIATIONUnited New Jersey Sandy Hook Pilot's Associationand United New Jersey Sandy Hook Pilot'sBenevolent Association, Appellants.
No. 14626.
United States Court of Appeals Third Circuit.
Argued April 13, 1964.Decided May 14, 1964.

Edward R. Downing and William E. Fuller, New York City (Downing & Fuller, New York City, George E. Cutley, Jr., Jersey City, N.J., on the brief), for appellants Sandy Hook Pilots.
Wilfred R. Lorry, Philadelphia, (Abraham E. Freedman, Charles Sovel, Wilfred F. Lorry, Freedman, Landy & Lorry, Philadelphia, Pa., Brown, Connery, Kulp & Wille, Camden, N.J., on the brief), for the appellee.
Before BIGGS, Chief Judge, HASTIE, Circuit Judge, and KIRKPATRICK, District Judge.
PER CURIAM.


1
A consideration of the points raised by the defendants-appellants demonstrates that they are without merit.  Contrary to the appellants' contentions the plaintiff has stated claims upon which relief could be granted.  The court had jurisdiction of the subject matter and of the parties and its judgment in favor of the plaintiff was well founded in fact and in law.  Careful scrutiny of the procedure leading up to the trial and an examination of the proceedings at trial demonstrate neither unfairness nor prejudice to the appellants.  Consequently, the judgment will be affirmed.